—In two actions brought by Nahed and Albert Gabran to recover damages for personal injuries, etc., Nahed and Albert Gabran appeal from an order of the Supreme Court, Kings County (Golden, J.), dated January 26, 1990, which denied their motion pursuant to CPLR 602 for a joint trial of the actions.
Ordered that the order is reversed, as a matter of discretion, with one bill of costs payable by the respondents appearing separately and filing separate briefs, the motion is granted, and the actions shall be tried jointly.
The plaintiffs allege in their bills of particulars and affidavits that certain injuries to the cervical spine suffered by the plaintiff Nahed Gabran in a slip and fall accident on September 30, 1987, were exacerbated in an automobile accident she suffered on October 24, 1988. In the interests of judicial economy, in order to avoid inconsistent verdicts, and in the absence of demonstrable prejudice, the motion to jointly try these two negligence actions should have been granted (see, Dolce v Jones, 145 AD2d 594; Heck v Walbaum’s Supermarkets, 134 AD2d 568; Boyman v Bryant, 133 AD2d 802). Thomp*709son, J. P., Kunzeman, Eiber, Rosenblatt and Ritter, JJ., concur.